DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
Claims 1, 7, 15, 20, and 23 are amended. Claims 2-6, 8, 9, 10-13, 16-19, 21, 22, and 24 are canceled. Claims 25-36 are added. The rejection of claims 1 and 20 over Choi are withdrawn; however, a new rejection is made over Hirata, below.

Claim Interpretation
Claims 27 and 32 contain limitations directed to a fifth radius of curvature. Claims 28 and 33 contain limitations directed to a sixth radius of curvature. It is noted that the specification describes a R5 radius of curvature in an embodiment where the landing comprises a surface with three protrusions (see Figure 3D), but that the specification does not specifically describe a fifth or sixth radius of curvature.
The examiner believes that the limitations of claims 27, 28, 32, and 33 are directed to the radius of curvature of the first or second curved shape, which in the specification is described as the curvilinear surface (222) from which the protrusions (222A and 222B) extend and which has a radius of curvature 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 14, 15, 32, 33, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata (US 2018/0154416).
Regarding claim 1, Hirata teaches a flow field plate, or separator (21), for a fuel cell ([0002], [0045]), comprising:
first and second flow field surfaces (Figures 1 and 2, [0002]);
flow channels formed between landings, or bulges (22), on the flow field surfaces (Figures 1 and 2);
wherein the at least two landings (22) comprise a first main surface, or top section (221), and exactly two protrusions, or boundary sections (223), extending from the first/second main surface, 
and wherein the first/third and second/fourth protrusions (223) extend from the first/third main surface (221) at first and second edges thereof, wherein the first/third and second/fourth protrusions (223) have first/third and second/fourth rounded shapes with radii of curvature formed by rounded shapes in the die (31) and punch (41) used to form the bulges (22) (Figure 6, [0027]).

As for claim 7, Hirata teaches that the first and second radius of curvature are formed using a punch having the same corresponding radius of curvature (61) (Figure 6, [0029]).

Regarding claim 14, the flow field plate of Hirata is made of a metallic material ([0022]).

As for claim 15, Hirata teaches that the opposing surface of the flow field plate has the same features as the first surface of the flow field plate as described above with reference to claim 1 (Figure 2).

Regarding claims 32 and 33, Hirata teaches that the first/second curved shape, or concave central section (224), has a fifth/sixth radius of curvature (δ52), i.e. 0.16mm, than the first/third and second/fourth radius of curvature (δ61) i.e. 0.17mm ([0029]).

Regarding claim 36, Hirata teaches that all of the boundary sections have the same radius of curvature (δ61) (Figure 3, [0029]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata.
The teachings of Hirata as discussed above are incorporated herein.
Hirata teaches the flow field plate of claim 1 but fails to teach that the boundary sections (223) have different radii of curvature.
Hirata teaches that the uneven shape of the bulges, or lands (22), is advantageous to reduce electrical resistance of the fuel cell and buckling of the gas diffusion layer ([0050]).
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to discover workable ranges for the radius of curvature of each of the protrusions (223) of Hirata depending on the impact of those shapes on the electrical resistance of the fuel cell and buckling of the gas diffusion layer, especially if those impacts are not symmetrical. It has been held that discovering workable ranges through routine experimentation involves only routine skill in the art, and that changes in size/proportion or shape of elements is within the ordinary level of skill in the art. MPEP 2144.05 IIA, 2144.04 IV A,B

Claims 20, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Xu et al. (US 2018/0248203).
The teachings of Hirata as discussed above are incorporated herein.


first and second flow field surfaces (Figures 1 and 2, [0002]);
flow channels formed between landings, or bulges (22), on the flow field surfaces (Figures 1 and 2);
wherein the at least two landings (22) comprise a first main surface, or top section (221), and exactly two protrusions, or boundary sections (223), extending from the first/second main surface, where the first/second main surface has a curved shape, or central section (224) which is concave ([0023]);
and wherein the first/third and second/fourth protrusions (223) extend from the first/third main surface (221) at first and second edges thereof, wherein the first/third and second/fourth protrusions (223) have first/third and second/fourth rounded shapes with radii of curvature formed by rounded shapes in the die (31) and punch (41) used to form the bulges (22) (Figure 6, [0027]).

Hirata is silent on the type of fuel cell with which the separator plate is used.
Xu teaches a proton exchange membrane fuel cell having a membrane-electrode assembly, gas diffusion layers, and stamped bipolar, or separator plates, each having flow field plates with landings (Figures 1 and 2, [0003]).
It would have been obvious to the skilled artisan to combine the separator plate of Hirata with the fuel cell of Xu and the results would have been predictable. MPEP 2143 I A

As for claim 23, Hirata teaches that the first and second radius of curvature are formed using a punch having the same corresponding radius of curvature (61) (Figure 6, [0029]).



As for claim 26, Hirata teaches that the opposing surface of the flow field plate has the same features as the first surface of the flow field plate as described above with reference to claim 1 (Figure 2).

Regarding claims 27 and 28, Hirata teaches that the first/second curved shape, or concave central section (224), has a fifth/sixth radius of curvature (δ52), i.e. 0.16mm, than the first/third and second/fourth radius of curvature (δ61) i.e. 0.17mm ([0029]).

Regarding claims 29 and 30, Hirata teaches that the uneven shape of the bulges, or lands (22), is advantageous to reduce electrical resistance of the fuel cell and buckling of the gas diffusion layer ([0050]).
The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to discover workable ranges for the radius of curvature of each of the protrusions (223) of Hirata depending on the impact of those shapes on the electrical resistance of the fuel cell and buckling of the gas diffusion layer, especially if those impacts are not symmetrical. It has been held that discovering workable ranges through routine experimentation involves only routine skill in the art, and that changes in size/proportion or shape of elements is within the ordinary level of skill in the art. MPEP 2144.05 IIA, 2144.04 IV A,B

Regarding claim 31, Hirata teaches that all of the boundary sections have the same radius of curvature (δ61) (Figure 3, [0029]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729